DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0359483) in view of (Advanced video coding for generic audiovisual services; provided in
the IDS) and Tourapis et al. (US 2011/0142132).
	Regarding claim1, Chen teaches an image decoder (e.g., fig. 25) comprising; a memory and 
a processor coupled to the memory (e.g., figs. 1 and 24-25) and configured to; determine a first partition and a second partition in a current coding block (e.g., paragraphs 0004,0074,0076), each partition having a non-rectangular shape (e.g., paragraph 0077, video encoder may partition a block … into one or more …, i.e., square or non-square, block of samples), decode the first partition using the first uni-prediction motion vector selected for the first partition (e.g., video decoder as shown in figs. 1 and 25, paragraph 0151), wherein, to decode the first partition, the processor is configured to; generate a first prediction image of the first partition with the first uni-prediction motion vector selected for the first partition (e.g., figs. 24-25, paragraphs 0094-0096), and generate a second prediction image of the second partition with a second uni-prediction motion vector (e.g., figs. 6 and 24-25, paragraphs 0076—0078,0080,0084,0093-0094,0099-0105,0109,0111,0138,0143-0145,0162,0165-0166,0229) and generate a prediction image of the current coding block based on the first prediction image and the second prediction image (e.g., figs. 6, 24-25, paragraph 0145,0162).
	Chen may be silent to explicitly indicate, select for the first partition, only a first uni-prediction motion vector from among bi-prediction motion vector candidates for the first partition.
However, Chen throughout the disclosure determines a list of motion vector predictors for the block, and selects a motion vector predictor, and uni-prediction motion vector candidates including candidate associate with bi-prediction motion vector and indexes and decodes (e.g., index indicates a position within the reference picture list paragraphs 0054,0096-0100,0102,0109,0111,0143, 0165-0166,0212).
	Advanced video coding teaches splitting a current image block into a plurality of partitions
(pages 73-75, Tables 7-10, 7-11) and further predicts a first motion vector from a set of uni-prediction
motion vector candidates for a first partition of the plurality of partitions and being used in coding process {pages 121-122, section 8.4,1.3.1: the well-known motion vector median prediction is displayed; in particular in equations (8-165) and (8-166) the prediction for a motion vector pointing to a reference frame in the list LX, wherein X**0,1, is shown and only uni-prediction candidates mvLXA to mvLXC are involved) which are uni-prediction candidates in the claimed sense.
	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the teaching of advance video coding, 
into the motion vector prediction of Chen, to improve motion vector prediction, as suggested by the
reference.
	Chen is further silent in regards to explicit of the first partition being overlapped with the second partition.
	Tourapis in the same field of endeavor, video/image processing (e.g., figs. 1-8b, paragraphs 0034-0037,0039,0053,0061,0065,0075-0077) and throughout the disclosure teaches partitioning in various shapes or block size partitions, and using overlapped block motion compensation, generates a prediction image of the current coding block based on the first prediction image and the second prediction image using the prediction for at least the first subset with the prediction of the second subset to generate a final prediction.
	It is noted that, both references are directed to video/image processing, therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Tourapis, into the video processing system of Chen, in order to improve video coding process, as suggested by the reference.   
	Regarding claim 2, the combination of Chen, Advanced video coding and Tourapis teach the image decoder according to claim 1, wherein the processor is configured to use an index of one of the bi-prediction motion vector candidates to select the first uni-prediction motion vector (please refer to claim 1 above).
Regarding claim 3, the combination of Chen, Advanced video coding and Tourapis teach the image decoder according to claim 1, wherein the processor is configured to, select the second uni-prediction motion vector from among the bi-prediction motion vector candidates; and decode the second partition using the second uni-prediction motion vector (e.g., figs. 6 and 24-25, paragraphs 0076-0078,0080,0084,0093-0094,0099-0105,0109,0111,0138,0143-0145,0162,0165-0166,0229 of ‘483, and also pages 73-75, Tables 7-10, 7-11, predicting motion vector from a set of uni-prediction motion vector candidates for a partition of the plurality of partitions and being used in coding process, pages 121-122, section 8.4,1.3.1: the well-known motion vector median prediction is displayed; in particular in equations (8-165) and (8-166) the prediction for a motion vector pointing to a reference frame in the list LX, wherein X**0,1, is shown and only uni-prediction candidates mvLXA to mvLXC are involved).
Regarding claim 4, the combination of Chen, Advanced video coding and Tourapis teach the image decoder according to claim 1, wherein the processor is configured to select the first uni-prediction motion vector from two lists including the bi-prediction motion vector candidates (e.g., paragraphs 0093-0100,0103,0291-0294 of ‘483, and also pages 111, sections 8.4–8.4.1.3 of advanced video coding).
Regarding claims 5-8, the limitations claimed are substantially similar to claims 1-4 above, and has been addressed in the above claims 1-4.
Conclusion
5.	It is noted that the prior art of the record, Gue et al. (US 2012/0177120), also consider to be relevant, and covers the limitations as specifies in the independent claims, either alone or in-combination.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner
can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to
use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is
available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482